 

4 4 ow 4 1

AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release Page | of 3 Pages

 

UNITED STATES DISTRICT COURT

for the | ft fF i ™

Eastern District of California

 

 

DEC 18 2019
CLERK, US. DISTRICT © CA
UNITED STATES OF AMERICA, on Gees YS_DISTAK a Ug
v. es Tom:

Case No. 1:19-CR-00266-LJO-SKO

ROJELIO GARCIA,

 

 

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at: 2500 TULARE STREET, FRESNO, CA COURTROOM 7
Place

 

BEFORE MAGISTRATE JUDGE SHEILA K. OBERTO

on JANUARY 21, 2020 AT 1:00 PM
Date and Time

 

If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.

* Releases plelaytA unt] 12)\a}i4 ab TAM +o

be reliast aA +0 SrA party wastodian Virginia. Bacapn
+o be +rnsported +o the Legacy breabment Ol OANA Y
 

 

\ 5]

AO 199B (Rev. 09/08- EDCA [Fresno}) Additional Conditions of Release (General) Page [2] of [3] Pages
GARCIA, Rogelio
Doc. No. 1:19-CR-00266-LJO-SKO

ADDITIONAL CONDITIONS OF RELEASE

 

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

Me (6) The defendant is placed in the custody of:
Name of person or organization Virginia Barragan
who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the appearance of the

defendant at all scheduled court proceedings, and (c) te notify the court immediately in the event the defendant violates any conditions of
release or disappears.

SIGNED: \
STODIAN

M (7) The defendant must:

wy ‘(a) report on a regular basis to the following agency:

Pretrial Services and comply with their rules and regulations;

a) (b) report via telephone to the Pretrial Services Agency upon your arrival to Legacy Village, LLC following your
release from custody;

M1 (c) cooperate in the collection of a DNA sample;

4 (d) travel restricted to the Eastern District of California unless otherwise approved in advance by PSO;

M4 (e) report any contact with law enforcement to your PSO within 24 hours;

4 (f) participate in the substance abuse treatment program at Legacy Village, LLC inpatient facility, and comply
with all the rules and regulations of the program, You must remain at the inpatient facility until released by
the PSO; A responsible party, approved by Pretrial Services, must escort you to all required court hearings
and escort you back to the inpatient facility upon completion of the hearing;

a (g) not associate or have any contact with co-defendants unless in the presence of counsel or otherwise approved
in advance by the PSO;

wi (h) seek and/or maintain employment, and provide proof thereof to the PSO, upon request;

w (i) not possess, have in your residence, or have access to a firearm/ammunition, destructive device, or other

dangerous weapon; additionally, you must provide written proof of divestment of all firearms/ammunition
currently under your control;

vi Qj) submit to drug or alcohol testing as approved by the PSO. You shall pay all or part of the costs of the testing
services based upon your ability to pay, as determined by the Pretrial Services Officer;

M4 (k) refrain from any use of alcohol or any use of a narcotic drug or other controlled substance without a
prescription by a licensed medical practitioner; and you must notify Pretrial Services immediately of any
prescribed medication(s). However, medicinal marijuana prescribed and/or recommended may not be used;

(1) not apply for or obtain a passport or other traveling documents during the pendency of this case;

(o) execute a bond or an agreement to forfeit upon failing to appear or failure to abide by any of the conditions of
release, the following sum of money or designated property: A full equity property bond secured by two
properties owned by Virginia Barragan, to be posted within three weeks of December 18, 2019;

M (m) upon successful completion of Legacy Village, LLC you must reside at an address approved by Pretrial
Services and you must not change your residence or absent yourself from this residence for more than 24
hours without the prior approval of the PSO;

4 (mn) upon successful completion of residential program, you must participate in a program of medical or psychiatric
treatment, including treatment for drug or alcohol dependency, as approved by the PSO; you must pay all or
part of the costs of the counseling services based upon your ability to pay, as determined by the PSO; and,

AA

USMS SPECIAL INSTRUCTIONS:

Mi (0) have your release on bond delayed until Thursday, December 19, 2019, at 7:00 a.m., at which time, you will
be transported from Lerdo County Jail by Virginia Barragan directly to Legacy Village, LLC.
 

 

a + a
AO 199C (Rev. 09/08- EDCA [Fresno]} Advice of Penalties Page 3 of 3A Pages

ADVICE OF PENALTIES AND SANCTIONS

 

TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.¢., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted Killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor — you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions

set forth above.

Defendant's Signature

Directions to the United States Marshal

( C1) The defendant is ORDERED released after processing.

pate:_12ftfi4 Co - La

Judicial Officer's Signature

Eto? (Slo. her, (5 Anas bra st why

"Printed name and title

 

DISTRIBUTION: COURT DEFENDANT PRETRIALSERVICE U.S.ATTORNEY U.S. MARSHAL
